IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS P. FARRELL, JR.                     : No. 343 WAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
AMY FARRELL                                :
                                           :
                                           :
PETITION OF: LAVIETA LERCH                 :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.